Third District Court of Appeal
                               State of Florida

                          Opinion filed March 28, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-373
                         Lower Tribunal No. 17-21313
                             ________________


                              Emerson Perozo,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Respondent.



      A Case of Original Jurisdiction – Mandamus.

      Carlos J. Martinez, Public Defender, and Jeffrey Paul DeSousa, Assistant
Public Defender, for petitioner.

      Pamela Jo Bondi, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for respondent.


Before ROTHENBERG, C.J., and SALTER and LOGUE, JJ.

      ROTHENBERG, C.J.

      The petitioner, Emerson Perozo, seeks mandamus relief instructing the trial
court to accept his written waiver of appearance at any pretrial conference. See

Fla. R. Crim. P. 3.180(a)(3) (“In all prosecutions for crime the defendant shall be

present . . . at any pretrial conference, unless waived by the defendant in

writing[.]”); 3.220(o)(1) (“The trial court may hold 1 or more pretrial conferences,

with trial counsel present, to consider such matters as will promote a fair and

expeditious trial. The defendant shall be present unless the defendant waives this in

writing.”). Because no good cause has been shown to override the defendant’s

waiver, we grant the petition for writ of mandamus and instruct the trial court to

accept the petitioner’s written waiver of appearance. See Charlemagne v. Guevara,

183 So. 3d 1261, 1263 (Fla. 3d DCA 2016) (“[I]f there is a good reason to do so, a

trial court may require the presence of the defendant in court even when the

defendant has filed a written waiver [of appearance at pretrial conferences].”)

(citing Cruz v. State, 822 So. 2d 595 (Fla. 3d DCA 2002)).

      Petition granted; writ of mandamus issued.




                                         2